        Case 2:19-cv-00514-JDW Document 202 Filed 03/10/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MIDWEST ATHLETICS AND SPORTS
 ALLIANCE LLC,                                 Case No. 2:19-cv-00514-JDW

               Plaintiff,

        v.

 RICOH USA, INC.,

               Defendant.

                                     MEMORANDUM

       Justice may be blind, but that does not mean that judicial records can be kept from

public view.   Indeed, “[t]he Judicial Branch belongs to the American people”, and

“Americans cannot keep a watchful eye … if they are wearing blindfolds.” Binh Hoa Le v.

Exeter Fin. Corp., No. 20-10377, --- F.3d ----, 2021 WL 838266, at *5 (5th Cir. Mar. 5, 2021).

Both Plaintiff Midwest Athletics and Sports Alliance LLC (“MASA”) and Defendant Ricoh

USA, Inc. have asked the Court to seal certain documents that they have submitted in

support of their dispositive motions. Neither Party, however, has demonstrated that their

interest in maintaining the secrecy of these documents outweighs the public’s

fundamental right to access public records.

I.     LEGAL STANDARD

       The common law presumes that the public has a right of access to judicial records.

See In re Avandia Marketing, Sales Practices and Prods. Liab. Litig., 924 F.3d 662, 672 (3d
        Case 2:19-cv-00514-JDW Document 202 Filed 03/10/21 Page 2 of 7




Cir. 2019). “A ‘judicial record’ is a document that ‘has been filed with the court ... or

otherwise somehow incorporated or integrated into a district court’s adjudicatory

proceedings.’” Id. (quotation omitted). To overcome the strong presumption of access

that attaches to judicial records, a movant must show that an interest in secrecy outweighs

the presumption by demonstrating that the material is the kind of information that courts

will protect and that disclosure will work a clearly defined and serious injury to the party

seeking closure. See id. (emphasis added). A party seeking to file material under seal

must make a specific showing; “[b]road allegations of harm, bereft of specific examples

or articulated reasoning, are insufficient.” Id. at 673 (quotation omitted). The Court “must

‘conduct[ ] a document-by-document review’ to determine whether sealing is warranted.

Id. (same).

       This arduous standard reflects the importance of the public’s right to access public

records, including those that are part of judicial proceedings. Indeed, the judiciary has a

“solemn duty to promote judicial transparency,” and it cannot fulfill this duty without

taking a hard look at the parties’ articulated bases for sealing judicial records, as well as

the individual records themselves. Binh Hoa Le, 2021 WL 838266, at *8. A party seeking

closure of documents must make a specific and compelling showing before the Court will

subordinate the public’s presumptive right of access.         That standard does not vary

depending on the level of public interest in a case or which members of the public might

be interested in it. Indeed, the Fifth Circuit has cautioned that “a steady flow of unjustified



                                              2
        Case 2:19-cv-00514-JDW Document 202 Filed 03/10/21 Page 3 of 7




low-profile sealings is capable of far greater damage—a gradual, sub silentio erosion of

public access to the judiciary, erosion that occurs with such drop-by-drop gentleness as

to be imperceptible.” Id. This Court shares those concerns and is ever-mindful of its

responsibility—and privilege—to serve as champion of the public interest.

II.    DISCUSSION

       After meeting and conferring as to their respective Motions to Seal (ECF Nos. 190-

92 & 197), MASA and Ricoh ask the Court to place eight documents (or portions of those

documents) under seal. To resolve the motions, the Court has conducted a document-

by-document review of each document at issue.

Source Code-Related Documents

       Ricoh seeks to seal excerpts of the expert report of MASA’s infringement expert,

Michael Mitzenmacher, Ph.D., that reference and/or describe Ricoh’s software source

code. Those excerpts are located in MASA Ex. 38 (ECF No. 193-37) and Ricoh Ex. 26 (ECF

No. 195-32).1 A party’s confidential and proprietary source code is a type of information

that courts may protect from public disclosure. See, e.g., Mextel, Inc. v. Air-Shields, Inc.,

No. 01-cv-7308, 2004 WL 614601, at *1 (E.D. Pa. Jan. 30, 2004). However, Ricoh has not

met its burden to establish that the disclosure will work a clearly defined injury to it. As

an initial matter, most of the paragraphs of the report that Ricoh seeks to seal do not




1
  All citations to “MASA Ex.” and “Ricoh Ex.” refer to the exhibits attached to the Parties’
respective motions for summary judgment.
                                             3
         Case 2:19-cv-00514-JDW Document 202 Filed 03/10/21 Page 4 of 7




contain the source code itself. Instead, as Ricoh puts it, they just “appear to reference”

the source code. (ECF No. 201 at 4.) However, even if all of those paragraphs contained

the actual source code, Ricoh still has not demonstrated that a clearly defined injury would

occur if the information were revealed. Though Ricoh contends that public disclosure of

this information “would provide competitors with an unfair advantage by having access

to this information” (id.), it must do more than “opine about vague harms from unnamed

entities.”   ART+COM Innovationpool GmbH v. Google Inc., No. 14-cv-217, 2016 WL

10028722, at *5 (D. Del. Aug. 10, 2016). Ricoh’s “bare attorney argument is simply

insufficient” to overcome the strong presumption in favor of public access. Id. Thus, the

Court will not seal the cited portions of Dr. Mitzenmacher’s report.

Settlement Documents

       Ricoh also asks the Court to seal a settlement agreement between Eastman Kodak

Company and Ricoh Company, Ltd., as well as certain descriptions of that agreement, that

appear in Ricoh Ex. 1 (ECF No. 195-3) and in Ricoh’s Statement of Uncontested Facts (ECF

No. 195-2). In certain instances, courts will protect settlement agreements from public

disclosure. See, e.g., LEAP Sys., Inc. v. MoneyTrax, Inc., 638 F.3d 216, 222 (3d Cir. 2011).

However, Ricoh has not satisfied its burden to demonstrate that a clearly defined and

serious injury will result if the settlement-related documents are disclosed. Again, rather

than point to a concrete harm, Ricoh just makes a broad allegation that disclosing the

settlement agreement “will seriously harm the interests of both third-parties to the



                                             4
        Case 2:19-cv-00514-JDW Document 202 Filed 03/10/21 Page 5 of 7




settlement agreement, as it would provide an unfair advantage to their competitors, who

could use the information in the settlement agreement against the parties in the market.”

(ECF No. 201 at 5.) These generalized harms are insufficient, and the fact that the

settlement agreement is more than six years old undermines Ricoh’s argument.              In

addition, Ricoh’s public policy argument does not move the needle.            Indeed, “the

generalized interest in encouraging settlements does not rise to the level of interests that

[courts] have recognized may outweigh the public’s common law right of access.” Bank

of Am. Nat. Tr. & Sav. Ass’n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 346 (3d Cir. 1986).

Thus, the Court will not seal the settlement-related materials.

Ricoh Financial Information

       Ricoh also seeks to seal portions of the report of its damages expert, David Drews,

that discuss and/or reveal the revenues associated with Ricoh’s accused products. Mr.

Drews’ report appears at Ricoh Ex. 7 (ECF No. 195-9).         Ricoh contends that “[t]his

information is highly confidential and would seriously harm [its] interests if disclosed to

the public, as it would provide an unfair advantage to its competitors who can wield the

information to undercut Ricoh USA’s business dealings.” (ECF No. 201 at 7.) “To be sure,

courts may permissibly seal judicial records ‘where they are sources of business

information that might harm a litigant’s competitive standing.’” In re Avandia, 924 F.3d

at 679 (quotation omitted). However, Ricoh’s unspecific, broad allegations of harm are

insufficient to satisfy the demanding standard necessary to overcome the presumption of



                                             5
        Case 2:19-cv-00514-JDW Document 202 Filed 03/10/21 Page 6 of 7




public access to judicial records. Without this showing, the Court cannot place these

materials under seal and will deny Ricoh’s motion.

MASA’s Claim Chart

      MASA asks the Court to seal one if its claim charts, which appears at Ricoh Ex. 7

(ECF No. 195-53.) MASA contends that this material is protected from disclosure by both

the attorney client and work-product privileges. However, MASA waived both privileges

when it provided the claim chart to Ricoh and to the Court. Furthermore, in seeking leave

to file the claim chart under seal, MASA conflates the lesser standard applicable to

issuance of protective orders that apply to discovery material with the more demanding

common law right of access standard. See Avandia, 924 F.3d at 672 (district court’s ability

to protect discovery materials is “[a]nalytically distinct” from presumption of access to

judicial materials). As a result, MASA fails to articulate why the public’s right of access

should be subordinate to its desire for secrecy. The Court will deny MASA’s motion to

seal this document.

Kodak Documents

      Finally, MASA asks the Court to seal portions of the transcripts of deposition

testimony of two representatives from Kodak. These excerpts appear at Ricoh Exs. 2 & 43

(ECF Nos. 195-4 & 195-49). However, Kodak (not MASA) believes that these materials

should be under seal, and neither MASA nor Ricoh maintains that sealing is warranted.

As a result, neither Party has articulated a basis for the Court to seal these documents,



                                            6
        Case 2:19-cv-00514-JDW Document 202 Filed 03/10/21 Page 7 of 7




and Kodak—which is well-aware of this litigation—has not moved to intervene on this

issue. In any event, the Court has reviewed these documents and finds no basis to place

them under seal. Accordingly, the Court will deny MASA’s motion as to these documents.

III.   CONCLUSION

       The common law right of access to judicial records is not absolute, but it is not

easily overcome, either. Neither MASA nor Ricoh has carried the heavy burden necessary

to prevent the public from accessing the judicial records on which they rely to mount their

claims and defenses. Thus, the Court cannot seal these documents from public view and

will deny both Parties’ motions. An appropriate Order follows.

                                                BY THE COURT:

                                                /s/ Joshua D. Wolson
                                                HON. JOSHUA D. WOLSON
                                                United States District Judge
March 10, 2021




                                            7
